EXHIBIT 10.64

AMARIN CORPORATION PLC

2017 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Amarin Corporation plc Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of each Designated Company (as defined
in Section 11) of Amarin Corporation plc (the “Company”) with opportunities to
purchase ordinary shares of £0.50 each (the “Ordinary Shares”) or American
Depositary Shares, each representing one Ordinary Share, as the case may be (the
“Shares”). An aggregate of 3,000,000 Shares have been approved and reserved for
this purpose. The Plan is intended to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), and shall be interpreted in accordance with that
intent.

1.      Administration. The Plan will be administered by the person or persons
(the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan;
(iv) decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

2.      Offerings. The Company will make one or more offerings to eligible
employees to purchase Shares under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the initial Offering will begin on December 1,
2017 and will end on May 31, 2018 (the “Initial Offering”). Thereafter, unless
otherwise determined by the Administrator, an Offering will begin on the first
business day occurring on or after each June 1st and December 1st and will end
on the last business day occurring on or before the following May 31st and
November 30th, respectively. The Administrator may, in its discretion, designate
a different period for any Offering, provided that no Offering shall exceed six
months in duration or overlap any other Offering.

3.      Eligibility. All individuals classified as employees on the payroll
records of each Designated Company are eligible to participate in any one or
more of the Offerings under the Plan, provided that as of the first day of the
applicable Offering (the “Offering Date”) they are customarily employed by a
Designated Company for more than 20 hours a week and have completed at least six
months of employment. Notwithstanding any other provision herein, individuals
who are not contemporaneously classified as employees of a Designated Company
for purposes of the applicable Designated Company’s payroll system are not
considered to be eligible employees of any Designated Company and shall not be
eligible to participate in the Plan. In the event any such individuals are
reclassified as employees of a Designated Company for any purpose, including,
without limitation, common law or statutory employees, by any action of any
third party, including, without limitation, any government agency, or as a
result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation. Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of a
Designated Company on the Designated Company’s payroll system to become eligible
to participate in this Plan is through an amendment to this Plan, duly executed
by the Company, which specifically renders such individuals eligible to
participate herein.

 

 

4.

Participation.

(a) An eligible employee who is not a Participant in any prior Offering may
participate in an Offering by submitting an enrollment form to his or her
appropriate payroll location at least 15 business days before the Offering Date
(or by such other deadline as shall be established by the Administrator for the
Offering).

 

(b) Enrollment. The enrollment form will (a) state a dollar amount or whole
percentage to be deducted from an eligible employee’s Compensation (as defined
in Section 11) per pay period, (b) authorize the purchase of Shares in each
Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which Shares purchased for such individual are to be issued pursuant
to Section 10. An employee who does not enroll in accordance with these
procedures will be deemed to have waived the right to participate. Unless a
Participant files a new enrollment form or withdraws from the Plan, such
Participant’s deductions and purchases will continue at the same amount or
percentage of Compensation for future Offerings, provided he or she remains
eligible.

(c) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

5.      Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent up to a maximum of 15 percent of such
employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Offering. No interest will accrue or be paid on payroll deductions.

--------------------------------------------------------------------------------

6.      Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase or decrease his or her
payroll deduction during any Offering, but may increase or decrease his or her
payroll deduction with respect to the next Offering (subject to the limitations
of Section 5) by filing a new enrollment form at least 15 business days before
the next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.

7.      Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Shares purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.

8.      Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of Shares determined
by dividing such Participant’s accumulated payroll deductions on such Exercise
Date by the Option Price (as defined below), (b) a number of Shares determined
by multiplying $2,083 by the number of full months in such Offering and dividing
the result by the Fair Market Value of the Shares on the Offering Date; or
(c) such other lesser maximum number of Shares as shall have been established by
the Administrator in advance of the Offering; provided, however, that such
Option shall be subject to the limitations set forth below. Each Participant’s
Option shall be exercisable only to the extent of such Participant’s accumulated
payroll deductions on the Exercise Date. The purchase price for each Share
purchased under each Option (the “Option Price”) will be 85 percent of the Fair
Market Value of the Shares on the Offering Date or the Exercise Date, whichever
is less.

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning shares possessing five percent or more of the total combined voting
power or value of all classes of shares of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the share ownership of a Participant, and all shares that the Participant has a
contractual right to purchase shall be treated as shares owned by the
Participant. In addition, no Participant may be granted an Option that permits
his or her rights to purchase Shares under the Plan, and any other employee
stock purchase plan of the Company and its Parents and Subsidiaries, to accrue
at a rate that exceeds $25,000 of the fair market value of such shares
(determined on the option grant date or dates) for each calendar year in which
the Option is outstanding at any time. The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.

9.      Exercise of Option and Purchase of Shares. Each employee who continues
to be a Participant in the Plan on the Exercise Date shall be deemed to have
exercised his or her Option on such date and shall acquire from the Company such
number of whole Shares reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional Share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.

10.    Issuance of Certificates. Certificates representing Shares purchased
under the Plan may be issued only in the name of the employee, in the name of
the employee and another person of legal age as joint tenants with rights of
survivorship, or in the name of a broker authorized by the employee to be his,
her or their, nominee for such purpose.

 

 

11.

Definitions.

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items. The Administrator, in
its discretion, may, on a uniform and nondiscriminatory basis, in advance of any
Offering, establish a different definition of Compensation for that Offering and
future Offerings.

The term “Designated Company” means the Company and/or any present or future
Subsidiary (as defined below), in each case, that has been designated by the
Board to participate in the Plan. The Board may so designate the Company and/or
any Subsidiary, or revoke any such designation, at any time and from time to
time, either before or after the Plan is approved by the shareholders. The
current list of Designated Companies is attached hereto as Appendix A.

The term “Fair Market Value of the Shares” on any given date means the fair
market value of the Shares determined in good faith by the Administrator;
provided, however, that if the Shares admitted to quotation on the National
Association of Securities

--------------------------------------------------------------------------------

Dealers Automated Quotation System (“NASDAQ”), the NASDAQ Stock Market or
another national securities exchange, the determination shall be made by
reference to the closing price on such date. If there is no closing price for
such date, the determination shall be made by reference to the last date
preceding such date for which there is a closing price.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12.    Rights on Termination of Employment. If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7. An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Company, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than a
Designated Company. An employee will not be deemed to have terminated employment
for this purpose, if the employee is on an approved leave of absence for
military service or sickness or for any other purpose approved by the Company,
if the employee’s right to reemployment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise provides in writing.

13.    Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Company, whenever the Administrator determines that such
rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Company has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.

14.    Optionees Not Shareholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the Shares covered by an Option under the Plan until
such Shares have been purchased by and issued to him or her.

15.    Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

16.    Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17.    Adjustment in Case of Changes Affecting Shares. In the event of a
subdivision of outstanding Shares, the payment of a dividend in Shares or any
other change affecting the Shares, the number of Shares approved for the Plan
and the Share limitation set forth in Section 8 shall be equitably or
proportionately adjusted to give proper effect to such event.

18.    Amendment of the Plan. The Board may at any time and from time to time
amend the Plan in any respect, except that without the approval within 12 months
of such Board action by the shareholders, no amendment shall be made increasing
the number of Shares approved for the Plan or making any other change that would
require shareholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.

19.    Insufficient Shares. If the total number of Shares that would otherwise
be purchased on any Exercise Date plus the number of Shares purchased under
previous Offerings under the Plan exceeds the maximum number of Shares issuable
under the Plan, the Shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Shares on
such Exercise Date.

20.    Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded.

21.    Governmental Regulations. The Company’s obligation to sell and deliver
Shares under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such Shares.

 

22.    Governing Law. This Plan and all Options and actions taken thereunder
shall be governed by, and construed in accordance with, the laws of the State of
[New York], applied without regard to conflict of law principles.

--------------------------------------------------------------------------------

23.    Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Shares, from Shares held in the treasury of the Company,
or from any other proper source.

24.    Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including Shares issuable under the
Plan.

25.    Notification Upon Sale of Shares. Each Participant agrees, by entering
the Plan, to give the Company prompt notice of any disposition of Shares
purchased under the Plan where such disposition occurs within two years after
the date of grant of the Option pursuant to which such Shares were purchased or
within one year after the date such Shares were purchased.

26.    Effective Date and Approval of Shareholders. The Plan shall take effect
on the later of the date it is adopted by the Board and the date it is approved
by the holders of a majority of the votes cast at a meeting of shareholders at
which a quorum is present.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

APPENDIX A

Designated Companies

Amarin Pharma, Inc.

 